opinión disidente del
Juez ASOCIADO, SEÑOR WOLF.
La regla en Puerto Pico es que el dueño debe pagar las contribuciones, y, por tanto, cualquier excepción debe demos-trarse claramente. Los frutos puede que no sean otra cosa que un derecho a entrar en el terreno del cual el usufructua-rio intenta valerse algún día. Estoy de acuerdo con el ape-lante en que las contribuciones sobre el terreno son contri-buciones impuestas al capital y no a los frutos. El pago de contribuciones “anuales” a que se refiere el artículo 503, crea alguna confusión pero este artículo fué copiado de un sistema anterior. La intención principal, según expresa el artículo 504, debe prevalecer como alega la apelante, especial-mente cuando se considera el completo sistema introducido por el Código Político.